DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: that the changes to the claims has overcome the previous claim objection and place the appl. in better forms for allowanced.   
Further, the closed reference to Schiller (8136231) discloses the transfer method  substantially claimed however it is lacking of the specific limitations “Lee&Hayes3R088-0018USC20reading, the identifier mark to identify transfer locations by the machine, on the glass substrate, for transfer of multiple respective micro-sized unpackaged semiconductor device die of the plurality of micro-sized unpackaged semiconductor device die; positioning the surface of the glass substrate to face the first surface of the die carrier; Serial No.: 16/841,090-2- Atty Docket No.: R088-0018USC20Lee& HayesAtty/Agent: Kai Wimberleyactuating a reciprocating transfer member of the machine by an actuator needle of the machine to thrust against a second surface of the die carrier, opposite the first surface, at a position corresponding to a location of an initial micro-sized unpackaged semiconductor device die of the plurality of micro-sized unpackaged semiconductor device die on the first surface of the die carrier” this taken alone or in combination w/ the rest of the limitation as set forth in details in claim 1 (see claim 1 as amended).  Accordingly, claims 1-7 are allowed.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH N TRINH whose telephone number is (571)272-4569. The examiner can normally be reached M-TH ~6:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MINH N TRINH/Primary Examiner, Art Unit 3729                                                                                                                                                                                                        

mt